Citation Nr: 9922526	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to February 
1974.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky. 

During the pendency of the appeal, the BVA, in October 1997 
decision, remanded the case for further development, and 
following the attempted accomplishment of the requested 
development, the case was returned to the Board for appellate 
review. 

The Board observes that in January 1999, the RO denied a 
total rating based on individual unemployability.  In July 
1999, the representative attempted to file a notice of 
disagreement with respect to this decision with the Board.  
The provisions of 38 U.S.C.A. § 7105 (West 1991), however, 
require that a notice of disagreement be filed with the 
office which made the challenged decision.  As such, the 
Board cannot recognize the July 1999 document as a notice of 
disagreement, and hence, will refer the matter to the RO for 
appropriate action.  The Board believes that referral rather 
than remand is appropriate because the provisions of 38 
U.S.C.A. § 7105 were not complied with by the veteran.  Cf. 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of more than 
occupational and social impairment with reduced reliability 
and productivity.

2.  The veteran's PTSD is not productive of more than 
considerable social and industrial inadaptability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate the veteran's claim 
have been properly developed, and that no further assistance 
to the veteran is required on this issue to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where entitlement to service 
connection has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Under the "old regulations" a 50 percent evaluation was 
warranted for PTSD when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; or when by reason of the 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; or psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

Under the "new regulations" a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

In the present case, VA outpatient treatment records, dated 
from October 1995 to January 1996, indicate that the veteran 
was treated for PTSD and drug use.  Similarly, private 
treatment records from the University of Louisville Health 
Sciences Center, dated in November 1995, show that the 
veteran was treated for PTSD and substance abuse, and 
diagnosed with the same.  In December 1995, the veteran was 
treated for substance abuse.  The diagnoses were cocaine 
dependence with physiologic dependence, alcohol dependence 
with physiologic dependence, chronic PTSD, and mixed 
substance abuse in remission. 

At an August 1996 VA examination, the examiner indicated that 
the veteran was alert and oriented times three.  The veteran 
reported that he was depressed.  He also stated that he had 
occasional suicidal ideation, but had no definite plans.  His 
speech was coherent and relevant.  He repeatedly indicated 
that he woke up screaming and sweating because of nightmares 
about Vietnam.  He had flashbacks about Vietnam.  Because of 
his temper, he stated that he had to withdraw from people.  
Most of the time he desired to be alone.  He did not have any 
close friends.  Testing for immediate and remote recall were 
considered to be fair to poor.  His insight and judgment 
were, with regard to drinking, poor.  The veteran did not 
indicate that he had to avoid any stimuli associated with any 
traumatic incident in Vietnam.  He did indicate that he 
became withdrawn and isolated because of his feelings and 
thoughts that people were against him because he was a 
Vietnam veteran.  He had frequent symptoms of insomnia, 
irritability and hypervigilance.  He was able to hold a job 
for 13 years.  The examiner indicated that the veteran's PTSD 
symptoms were not very clear due to his alcohol and drug 
abuse at the time of his employment.  The diagnoses were 
polysubstance abuse disorder and PTSD.  

On VA examination in March 1998, two examiners examined the 
veteran.  The first examiner indicated that the veteran had 
not shown up for his July and September 1997 appointments at 
the VA mental health clinic.  The veteran had not returned to 
the VA mental health clinic and the last appointment he had 
made was in April 1997.  The therapist, at the time of his 
April 1997 appointment, indicated that the veteran was coping 
with his stresses.  It was noted that he could function in 
day-to-day activities successfully.  The therapist was also 
reported to have indicated that if the veteran took care of 
his substance abuse, his other problems would be easier to 
deal with.  The VA examiner in March 1998, noted that that 
the veteran had part-time work as a general laborer with his 
last employment being sometime the prior year.  

Objectively, the veteran was able to speak in a normal and 
quiet tone of voice with no pressured speech or any 
irrelevant, illogical or obscure speech patterns.  
Behaviorally, he displayed none of the physical 
manifestations normally associated with PTSD.  He was not 
"hyperalert", jittery, nervous or distracted.  He did not 
manifest any physical manifestations of internal psychic or 
emotional tensions, such as hand wringing or extremity 
shakiness.  His affect was quiet with no emotional 
"dyscontrol" or tearfulness during the interview.  The 
veteran described his mood as "struggling" and said that he 
was dealing with his substance abuse problems and had been 
clean and sober for about six months.  He denied suicidal or 
homicidal thoughts or plans.  There was no impairment in his 
thought processes and he appeared to be able to deal in a 
reality-based manner without difficulty.  He did not display 
or complain of any obsessive or ritualistic behavior.  He 
described feelings of low self-esteem.  He stated that he did 
not want to be bothered with anybody.  His thinking had a 
slightly suspicious quality and he believed that his friends 
tried to take advantage of him.  He had relationship problems 
with women.  Because of his slightly suspicious, paranoid and 
guarded quality, the veteran said that he kept his distance 
from people.  He did not appear to be demented and showed no 
signs of deterioration in his overall level of intellectual 
functioning in 1996.  

The examiner concluded that the veteran's symptoms did not 
appear so severe that they impaired his functioning or 
limited his activities.  He indicated that the veteran's 
condition apparently did not require much attention from the 
VA mental health clinic because he had not been there since 
April 1997.  With respect to his global assessment of 
functioning (GAF), the veteran appeared to be showing mild 
symptoms.  His GAF was assessed at 62 with some mild 
symptoms, including depressed mood, occasional insomnia with 
some impairments in social and occupational functioning.  
However, there were some meaningful interpersonal 
relationships and he was generally functioning pretty well.  
The veteran spent most of his time on the road assisting his 
elderly mother and visiting with family members in Arkansas 
and Missouri.  His PTSD symptoms seemed quite minimal.  He 
displayed some depressive symptoms and problems with self-
esteem, however, neither of these appeared to impact his 
daily functioning as much as his long history of substance 
and alcohol abuse had.  The diagnoses were alcohol abuse and 
dependence in brief remission, cocaine and polysubstance 
abuse and dependence in brief remission, and PTSD by history.

The second examiner stated that the veteran was generally 
cooperative, but had poor eye contact throughout the 
interview.  The veteran seemed rather anxious with the entire 
proceedings.  He stated that only slept a few hours a night 
and that he watched television most of the time.  The veteran 
indicated that he saw and felt things and believed that a 
person watched him in his room.  He stated that he had dreams 
and flashbacks that he was back in Vietnam.  He indicated 
that he had difficulty managing his anxiety levels on his 
current medication.  He stated that he had difficulty 
concentrating and was not able to read like he used to.  He 
indicated that he had no close friends and kept to himself.  
The veteran reported that he was currently unable to go out 
except to get basic food stuffs and then he tended to do this 
alone.  The veteran currently denied suicidal or homicidal 
ideations.  He reported that he had guilt about surviving his 
service experiences.  His memory was good for recent and 
distant events.  His insight was fair and judgment was 
normal.  His mood was somewhat tense and anxious and his 
affect was over controlled and tended to be mildly labile 
when discussing his Vietnam experiences.  The veteran stated 
that when he walked alone he spent most of his time looking 
over his shoulder.  He indicated that he could not maintain 
or manage a relationship with others.  He indicated that he 
often experienced impulses to act to harm others, but he was 
able to control them.  The veteran reported that he had been 
clean and sober for six months and stated that he experienced 
much more emotion when he became clean and sober. 

The veteran's Minnesota Multiphasic Personality Inventory 
(MMPI)-II showed extremely high elevations on the S-scale of 
a T-score of 120 and the profile generally resembled the 
model profile for an individual who was so seriously 
exaggerating his or her symptoms that they really considered 
this "faking bad."  The examiner indicated that the results 
of the veteran's psychological studies suggested that he 
might have been exaggerating his symptoms beyond the distress 
that he actually felt.  The examiner stated that it was clear 
that the veteran was exaggerating extremely high levels of 
stress and he was also willing to admit that he was 
experiencing this distress.  The examiner found that it was 
difficult to tell from the psychological data whether or not 
the veteran's degree of impairment exceeded the 50 percent 
level that was already noted on his previous PTSD diagnosis.  
The veteran admitted to having many problems that impaired 
his overall ability and adjustment to life, however, his MMPI 
tests were typical for people who were literally screaming 
for help, saying that their symptoms were so severe that they 
absolutely could not cope with life.  The examiner did concur 
with the veteran's presentation which, although serious, was 
not so totally impaired as the testing would suggest, unless 
the GAF was clearly impacted by his PTSD.  His GAF was 50, 
representing serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning  (e.g., no friends, unable to keep a job).  The 
diagnosis was PTSD.   

The veteran testified before the RO in June 1998.  At that 
proceeding he discussed why he believed PTSD caused 
relationship difficulties, difficulty maintaining employment, 
anger, sleep problems, depression, and survival guilt.

In a September 1998 VA addendum, the first examiner who 
conducted the March 1998 VA examination indicated that prior 
psychological testing, which he had not considered in his 
previous examination, had not changed his prior conclusions 
regarding the veteran.  The examiner repeated the finding 
that the veteran's PTSD symptoms were quite minimal.

In a December 1998 VA memorandum, the veteran was reported to 
have been found to be feasible for training under the Chapter 
31 program.  However, his case was placed on discontinued 
status in October 1997 for failure to pursue his vocational 
training.

In view of the foregoing, the Board is of the opinion that an 
increased evaluation for the veteran's PTSD is not warranted 
under either the "old" or "new" regulations.  The evidence 
does not reveal, under Diagnostic Code 9411, a severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people; or severe impairment 
in the ability to obtain or retain employment.  Further, the 
evidence does not show that his PTSD causes deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  Rather, the evidence shows the veteran's 
PTSD symptoms are not more than moderate in degree.  In this 
respect, the March 1998 VA evaluation indicated that the 
appellant's symptoms were limited to depressed mood, low 
self-esteem, occasional insomnia, and some impairments in 
social and occupational functioning.  

Indeed, the Board observes that in March 1998, a VA examiner 
indicated that the veteran's symptoms did not appear so 
severe that they impaired his functioning or limited his 
activities.  The examiner also indicated that the veteran 
appeared to be only showing "mild symptoms," that he had 
some meaningful interpersonal relationships, and that he was 
generally functioning pretty well.  Moreover, this examiner 
indicated that the veteran's PTSD symptoms were "quite 
minimal".  Further, the veteran's long history of substance 
and alcohol abuse was opined to have impacted his daily 
functioning more than any other factor.  The second VA 
examiner indicated that the veteran's symptoms were limited 
to a tense and anxious mood and a mildly labile affect when 
discussing his Vietnam experiences.  This examiner also 
stated that it was clear that the veteran was exaggerating 
extremely high levels of stress.  Hence, the examiner found 
it difficult to determine from the veteran's psychological 
testing data whether or not the veteran's degree of 
impairment exceeded the 50 percent level for PTSD.  This 
examiner did indicate that the veteran's symptoms were 
serious, as evidenced the assignment of a GAF score of 50.  
However, he also indicated that the GAF was not reflective of 
the veteran's PTSD symptomatology, as he was unclear whether 
the veteran's GAF was clearly impact by his PTSD.  Finally, 
the Board observes that the veteran was found to be feasible 
for vocational training under the Chapter 31 program.  
Therefore, based on the foregoing, the Board concludes that 
the veteran's PTSD warrants no more than a 50 percent 
evaluation under both the "old" and the "new" regulations.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased evaluation.  The benefit 
sought on appeal is denied.

In reaching this decision the Board acknowledges that the 
vocational rehabilitation folder is not available for review 
despite the Board's request for same in the aforementioned 
October 1997 remand.  The Board finds at this time, however, 
that the information necessary from the folder to make a 
decision is now included in the claims folder, to include 
evidence finding the appellant capable of participating in a 
program of vocational rehabilitation.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

